                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    WILLIAM GUY,                                          Case No. 18-cv-07507-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF SERVICE
                                                 v.
                                   9

                                  10    E DOERING, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   He has been granted leave to proceed in forma pauperis.

                                  15                                                DISCUSSION

                                  16           STANDARD OF REVIEW

                                  17           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  18   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  19   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  20   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  21   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  22   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  23   Cir. 1990).

                                  24           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  25   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  26   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  27   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                  28   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above
                                   1   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   2   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   3   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   4   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   5   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   6   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   7   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   8          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                   9   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  10   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  11          LEGAL CLAIMS

                                  12          Plaintiff alleges that he was denied medical treatment. Deliberate indifference to serious
Northern District of California
 United States District Court




                                  13   medical needs violates the Eighth Amendment’s proscription against cruel and unusual

                                  14   punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050,

                                  15   1059 (9th Cir. 1992), overruled on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d

                                  16   1133, 1136 (9th Cir. 1997) (en banc). A determination of “deliberate indifference” involves an

                                  17   examination of two elements: the seriousness of the prisoner's medical need and the nature of the

                                  18   defendant’s response to that need. Id. at 1059.

                                  19          A serious medical need exists if the failure to treat a prisoner's condition could result in

                                  20   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of

                                  21   an injury that a reasonable doctor or patient would find important and worthy of comment or

                                  22   treatment, the presence of a medical condition that significantly affects an individual’s daily

                                  23   activities, or the existence of chronic and substantial pain are examples of indications that a

                                  24   prisoner has a serious need for medical treatment. Id. at 1059-60.

                                  25          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

                                  26   substantial risk of serious harm and disregards that risk by failing to take reasonable steps to abate

                                  27   it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of

                                  28   facts from which the inference could be drawn that a substantial risk of serious harm exists,” but

                                                                                         2
                                   1   also “must also draw the inference.” Id. If a prison official should have been aware of the risk,

                                   2   but did not actually know, the official has not violated the Eighth Amendment, no matter how

                                   3   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002). “A difference

                                   4   of opinion between a prisoner-patient and prison medical authorities regarding treatment does not

                                   5   give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). In

                                   6   addition “mere delay of surgery, without more, is insufficient to state a claim of deliberate medical

                                   7   indifference.... [Prisoner] would have no claim for deliberate medical indifference unless the

                                   8   denial was harmful.” Shapely v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th

                                   9   Cir. 1985).

                                  10          Plaintiff states that he has Hepatitis C and was provided treatment for eight weeks, but then

                                  11   test results stated he was negative, and he was denied treatment for several months. A few months

                                  12   later he was seen by defendant nurse Doering who said that he had tested positive for Hepatitis C,
Northern District of California
 United States District Court




                                  13   but the treatment did not work. Plaintiff complained of stomach pain and vomiting but was not

                                  14   provided any treatment by nurse Doering and was instead told the pain, vomiting and Hepatitis C

                                  15   would work itself out. Plaintiff was also seen by Dr. Norman who failed to treat plaintiff’s

                                  16   stomach pain. Dr. Javata also failed to treat plaintiff’s foot issues which could have been

                                  17   connected to the Hepatitis C and Dr. Javata failed to treat other symptoms related to Hepatitis C.

                                  18   He seeks money damages against these defendants. These allegations are sufficient to proceed.

                                  19          Plaintiff also names as defendants several individuals who were part of the inmate appeal

                                  20   process and denied his medical appeals; however, they were not specifically involved in his

                                  21   medical treatment. These defendants are dismissed because there is no constitutional right to a

                                  22   prison administrative appeal or grievance system. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th

                                  23   Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).
                                                Nor are these defendants or the warden liable due to their positions as supervisors. “In a §
                                  24   1983 or a Bivens action - where masters do not answer for the torts of their servants - the term
                                       ‘supervisory liability’ is a misnomer. Absent vicarious liability, each Government official, his or
                                  25   her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556 U.S. at 677
                                       (finding under Twombly and Rule 8 of the Federal Rules of Civil Procedure, that complainant-
                                  26   detainee in a Bivens action failed to plead sufficient facts “plausibly showing” that top federal
                                       officials “purposely adopted a policy of classifying post-September-11 detainees as ‘of high
                                  27   interest’ because of their race, religion, or national origin” over more likely and non-
                                       discriminatory explanations).
                                  28
                                                                                         3
                                   1                                             CONCLUSION

                                   2          1.      All defendants are DISMISSED with prejudice from this action except for Dr.

                                   3   Norman, Dr. Javata and Nurse Practitioner Doering. The clerk shall issue a summons and the

                                   4   United States Marshal shall serve, without prepayment of fees, copies of the complaint with

                                   5   attachments and copies of this order on the following defendants at Salinas Valley State Prison:

                                   6   Dr. Norman, Dr. Javata and Nurse Practitioner Doering

                                   7          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                   8                  a.      No later than sixty days from the date of service, defendant shall file a

                                   9   motion for summary judgment or other dispositive motion. The motion shall be supported by

                                  10   adequate factual documentation and shall conform in all respects to Federal Rule of Civil

                                  11   Procedure 56, and shall include as exhibits all records and incident reports stemming from the

                                  12   events at issue. If defendant is of the opinion that this case cannot be resolved by summary
Northern District of California
 United States District Court




                                  13   judgment, he shall so inform the Court prior to the date his summary judgment motion is due. All

                                  14   papers filed with the Court shall be promptly served on the plaintiff.

                                  15                  b.      At the time the dispositive motion is served, defendant shall also serve, on a

                                  16   separate paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-

                                  17   954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                  18   See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand and Wyatt notices must be

                                  19   given at the time motion for summary judgment or motion to dismiss for nonexhaustion is filed,

                                  20   not earlier); Rand at 960 (separate paper requirement).

                                  21                  c.      Plaintiff’s opposition to the dispositive motion, if any, shall be filed with

                                  22   the Court and served upon defendant no later than thirty days from the date the motion was served

                                  23   upon him. Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is

                                  24   provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc),

                                  25   and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

                                  26          If defendant files a motion for summary judgment claiming that plaintiff failed to exhaust

                                  27   his available administrative remedies as required by 42 U.S.C. § 1997e(a), plaintiff should take

                                  28
                                                                                         4
                                   1   note of the attached page headed “NOTICE -- WARNING (EXHAUSTION),” which is provided

                                   2   to him as required by Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                   3                  d.        If defendant wishes to file a reply brief, he shall do so no later than fifteen

                                   4   days after the opposition is served upon him.

                                   5                  e.        The motion shall be deemed submitted as of the date the reply brief is due.

                                   6   No hearing will be held on the motion unless the Court so orders at a later date.

                                   7          3.      All communications by plaintiff with the Court must be served on defendant, or

                                   8   defendant’s counsel once counsel has been designated, by mailing a true copy of the document to

                                   9   defendants or defendants’ counsel.

                                  10          4.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  11   No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the

                                  12   parties may conduct discovery.
Northern District of California
 United States District Court




                                  13          5.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  14   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  15   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                  16   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  17   Civil Procedure 41(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 5, 2019

                                  20

                                  21
                                                                                                       JAMES DONATO
                                  22                                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            5
                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), you cannot simply rely on what your

                                  11   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

                                  12   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
Northern District of California
 United States District Court




                                  13   shown in the defendant’s declarations and documents and show that there is a genuine issue of

                                  14   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

                                  15   if appropriate, may be entered against you. If summary judgment is granted, your case will be

                                  16   dismissed and there will be no trial.

                                  17                                NOTICE -- WARNING (EXHAUSTION)

                                  18           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  19   to have your case dismissed. If the motion is granted it will end your case.

                                  20           You have the right to present any evidence you may have which tends to show that you did

                                  21   exhaust your administrative remedies. Such evidence may be in the form of declarations

                                  22   (statements signed under penalty of perjury) or authenticated documents, that is, documents

                                  23   accompanied by a declaration showing where they came from and why they are authentic, or other

                                  24   sworn papers, such as answers to interrogatories or depositions.

                                  25           If defendants file a motion for summary judgment for failure to exhaust and it is granted,

                                  26   your case will be dismissed and there will be no trial.

                                  27

                                  28
                                                                                           6
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        WILLIAM GUY,
                                   4                                                          Case No. 18-cv-07507-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        E DOERING, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 5, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   William Guy ID: C-53829
                                       Salinas Valley State Prison
                                  18   PO Box 1050
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: March 5, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          7
